Exhibit 10.1

Amendment Number Three to Credit Agreement, dated April 30, 2008,

between Grill Concepts, Inc. and Diamond Creek Investment Partners, LLC

AMENDMENT NUMBER THREE TO CREDIT AGREEMENT

This AMENDMENT NUMBER THREE TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of April __, 2008, by and among the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), DIAMOND CREEK INVESTMENT PARTNERS, LLC, a
Delaware limited liability company, as the arranger and administrative agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and GRILL CONCEPTS, INC., a Delaware corporation
(“Borrower”), with reference to the following:

WHEREAS, the Lenders, Agent and Borrower are parties to that certain Credit
Agreement, dated as of March 10, 2006, as amended by that certain Amendment
Number One to Credit Agreement, dated as of December 29, 2006, as amended by
that certain Amendment Number Two to Credit Agreement, dated as of March 19,
2008, (as so amended and as further amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
Lenders have made certain loans and financial accommodations available to
Borrower;

WHEREAS, Borrower has requested that Agent and the Lenders make certain
amendments to the Credit Agreement; and

WHEREAS, subject to the terms and conditions set forth herein, Agent and the
Lenders are willing to make the amendments.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. Each capitalized term used herein and not defined herein shall
have the meaning ascribed to such term in the Credit Agreement, as amended
hereby.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “EBITDA” in its entirety as follows:

““EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains and
interest income, plus interest expense, income taxes, and depreciation and
amortization for such period, plus, (i) settlement and legal costs and expenses
incurred by Borrower or any of its Subsidiaries in connection with the Class
Action Lawsuit in an aggregate amount not to exceed $1,000,000, in each case, as
determined in accordance with GAAP, plus (ii) the recurring expense incurred by
Borrower or any of its Subsidiaries related to stock options under Financial
Accounting Standards Board, Statement of Financial Accounting Standards No. 123
and No. 123R, which provides for a non-cash expense of stock options, plus
(iii) costs and expenses incurred by Borrower or any of its Subsidiaries in
connection with the implementation and maintenance of Sarbanes-Oxley compliance,
required under the Sarbanes-Oxley Act, in an aggregate amount not to exceed
$200,000 for the trailing twelve month periods ending on October 31, 2008.”

3. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b) Agent shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit A, duly executed and delivered by each
Guarantor.

(c) The representations and warranties herein and in the Credit Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date).

(d) No Default or Event of Default shall have occurred and be continuing on the
date hereof, nor shall result from the consummation of the transactions
contemplated herein.

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, any Guarantor, Agent, or any Lender.

4. Representations and Warranties. Borrower represents and warrants to Agent and
the Lenders that (a) the execution, delivery, and performance of this Amendment
and of the Credit Agreement, as amended hereby, (i) are within its powers,
(ii) have been duly authorized by all necessary action, and (iii) are not in
contravention of any law, rule, or regulation applicable to it, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Authority, or of the terms of its governing documents, or of any
material contract or undertaking to which it is a party or by which any of its
properties may be bound or affected; (b) this Amendment and the Credit
Agreement, as amended hereby, are legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms; and (c) no Default or Event of Default has occurred and is continuing on
the date hereof or as of the date upon which the conditions precedent set forth
herein are satisfied.



--------------------------------------------------------------------------------

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

6. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

7. Effect on Loan Documents.

(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Agent or any Lender under the Credit Agreement or any other Loan
Document. The waivers, consents and modifications herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse future non-compliance
with the Loan Documents, and shall not operate as a consent to any further or
other matter under the Loan Documents.

(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

(d) This Amendment is a Loan Document.

8. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

GRILL CONCEPTS, INC.,

a Delaware corporation, as Borrower

By:   /s/ Wayne Lipschitz Name:   Wayne Lipschitz Title:   CFO

D.B. ZWIRIN SPECIAL OPPORTUNITIES

FUND, L.P., as a Lender

By:   /s/ David Lee Name:   David Lee Title:   Authorized Signature DIAMOND
CREEK INVESTMENT PARTNERS, LLC, a Delaware limited liability company, as Agent
By:   /s/ John Devenny Name:   John Devenny II Title:   Managing Director

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

REAFFIRMATION AND CONSENT

Dated as of                  , 2008

Reference hereby is made to that certain Amendment Number Three to Credit
Agreement, dated as of the date hereof (the “Amendment”), by and among the
lenders identified on the signature pages thereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”), DIAMOND
CREEK INVESTMENT PARTNERS, LLC, a Delaware limited liability company, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and GRILL CONCEPTS,
INC., a Delaware corporation (“Borrower”). Capitalized terms used herein shall
have the meanings ascribed to them in that Credit Agreement, dated as of
March 10, 2006, as amended by that certain Amendment Number One to Credit
Agreement, dated as of December 29, 2006, as amended by that certain Amendment
Number Two to Credit Agreement, dated as of March 19, 2008, (as so amended and
as further amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among Lender, Agent and Borrower. Each of
the undersigned hereby (a) represents and warrants that the execution and
delivery of this Reaffirmation and Consent are within its powers, have been duly
authorized by all necessary action, and are not in contravention of any law,
rule, or regulation applicable to it, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court, or Governmental Authority, or of
the terms of its Governing Documents, or of any contract or undertaking to which
it is a party or by which any of its properties may be bound or affected;
(b) consents to the amendment of the Loan Agreement set forth in the Amendment
and any waivers granted therein; (c) acknowledges and reaffirms all obligations
owing by it to the Lender Group under any Loan Document to which it is a party;
(d) agrees that each Loan Document to which it is a party is and shall remain in
full force and effect; and (e) ratifies and confirms its consent to any previous
amendments of the Loan Agreement and any previous waivers granted with respect
to the Loan Agreement. Although each of the undersigned have been informed of
the matters set forth herein and have acknowledged and agreed to same, each of
the undersigned understands that the Lender Group shall have no obligation to
inform the undersigned of such matters in the future or to seek the
undersigned’s acknowledgement or agreement to future amendments, waivers, or
modifications (except in each case to the extent any notice or demand is
specifically required under the Guaranty or any other Loan Document), and
nothing herein shall create such a duty.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this
Reaffirmation and Consent as of the date first written above.

 

GRILL CONCEPTS, INC.,

a California corporation

By:   /s/ Wayne Lipschitz Name:   Wayne Lipschitz Title:   CFO

GRILL CONCEPTS MANAGEMENT, INC.,

a California corporation

By:   /s/ Wayne Lipschitz Name:   Wayne Lipschitz Title:   CFO GRILL
CONCEPTS-D.C., INC., a District of Columbia corporation By:   /s/ Wayne
Lipschitz Name:   Wayne Lipschitz Title:   CFO GCI-CC, INC., a California
corporation By:   /s/ Wayne Lipschitz Name:   Wayne Lipschitz Title:   CFO



--------------------------------------------------------------------------------

GCI-MP, INC., a California corporation By:   /s/ Wayne Lipschitz Name:   Wayne
Lipschitz Title:   CFO

EMNDEE, INC.,

a California corporation

By:   /s/ Wayne Lipschitz Name:   Wayne Lipschitz Title:   CFO GC DALLAS
VENTURES, LP, a Texas limited partnership By:   GRILL CONCEPTS CD, INC. Its:  
General Partner By:   /s/ Wayne Lipschitz Name:   Wayne Lipschitz Title:   CFO
GRILL CONCEPTS CD, INC., a California corporation By:   /s/ Wayne Lipschitz
Name:   Wayne Lipschitz Title:   CFO



--------------------------------------------------------------------------------

THE GRILL ON THE ALLEY, INC., a California corporation By:   /s/ Wayne Lipschitz
Name:   Wayne Lipschitz Title:   CFO

THE GRILL LIMITED PARTNERSHIP,

a California limited partnership

By:   EMNDEE, INC. Its:   General Partner By:   /s/ Wayne Lipschitz Name:  
Wayne Lipschitz Title:   CFO GRILL CONCEPTS SERVICES, INC., a California
corporation By:   /s/ Wayne Lipschitz Name:   Wayne Lipschitz Title:   CFO